Citation Nr: 0614804	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-02 533	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with nephropathy, neuropathy, and impotence.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for end-stage renal 
disease, status-post kidney transplant.


REPRESENTATION

Appellant represented by:	D. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

This case comes to the Board following a December 2005 Order 
of the Court of Appeals for Veterans Claims, which vacated 
the January 2005 Board decision and remanded for further 
action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1972 to September 1974.

2.  On May 10, 2006, the Board was notified by the veteran's 
attorney that the veteran died; the death certificate 
confirms that the veteran died on April [redacted], 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


